Title: To George Washington from Daniel Carroll, 21 March 1791
From: Carroll, Daniel
To: Washington, George



Sir,
March 21st 1791

I have been this moment honor’d by your favors of the 16th, & 2 of the 17th Instant, & shall proceed immediately to execute your directions.
A Gentleman of Baltimore Town Mr Robert Walsh has applied

to me to recommend him to You for an Inspector in Baltimore under the Excise Law—I Beleive he will execute this office, with diligence & integrity—I have some acquaintance with him, & he is strongly recommended by my Brother—I am, Sir, with sentiments of the greatest respect—Your Most Obt & very Hble Servt

Danl Carroll

